DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed October 13, 2021.  Claims 3-4 and 12-13 have been cancelled.  Claims 1, 5-7, 10, 14-16, and 19 have been amended.  Claims 1-2, 5-11, and 14-20 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-11, and 14-20 are allowed subject to the examiners amendment described below. An examiner's amendment to the record appears below. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael Tieff, Reg. 57,845 on October 28, 2021.





Examiner's Amendment
The applicant has been amended as follows:  Please amend claims 1, 10, and 19.  
1.	(Currently Amended) A method for increasing engagement between users and intelligent virtual assistants comprising: 
	receiving, by a first computing device, an indication of a user interaction with a content item for a user from a second computing device through a network, wherein the content item is associated with content item data;
	in response to the indication, selecting, by the first computing device, an intelligent virtual assistant of a plurality of virtual assistants to interact with the user based on the content item data
generating, by the first computing device, a context for the user 
	providing, by the first computing device,  the generated context to the intelligent virtual assistant
	selecting, by the first computing device, a communication channel from a plurality of communication channels based on the content item data
	establishing, by the first computing device, the selected communication channel between the intelligent virtual assistant and the second computing device through the network 





	at least one processor; and
	a memory storing instructions that when executed by the at least one processor cause the at least one processor to: 
	receive an indication of a user interaction with a content item for a user from a user computing device through a network, wherein the content item is associated with content item data;
	in response to the indication, select an intelligent virtual assistant of a plurality of virtual assistants to interact with the user based on the content item data; 
generate a context for the user, wherein the context includes the content item data;
	provide the generated context to the intelligent virtual assistant;
	select a communication channel from a plurality of communication channels based on the content item data; and
establish a communication channel between the intelligent virtual assistant and the user computing device through the network.









receive an indication of a user interaction with a content item for a user from a user computing device through a network, wherein the content item is associated with content item data; 
	in response to the indication, select an intelligent virtual assistant of a plurality of virtual assistants to interact with the user based on the content item data; and
generate a context for the user, wherein the context includes the content item data;
	provide the generated context to the intelligent virtual assistant;
	select a communication channel from a plurality of communication channels based on the content item data; and
establish a communication channel between the intelligent virtual assistant and the user computing device through the network.

Gau US Patent 10721189 B1 Advertising Systems and Methods Employing Javascript Object Notation
Gau discloses a JSON advertising system includes an ad management system, a bot builder module, a social network platform, a bot platform, and a client, all mutually connected via a suitable network. An advertiser stores an ad creative into an ad server located in the ad management system, and generates JSON code via a JSON code tool within the bot builder module for each part of advertisement content stored in the ad server. Then, a client logs into a social network platform news feed, retrieving and displaying the advertisement. A user engages the ad and is redirected to a bot platform chat interface, retrieving bot advertisement content from a bot server and linking the content to the advertisement stored in the ad server as determined by the JSON code.

Kannan discloses a computer-implemented method and apparatus for facilitating a provisioning of advertisements to customers effects display of one or more advertisements on a Web domain. Each displayed advertisement is configured to offer advertisement related assistance to customers visiting the Web domain. A selection input provided by a customer on an advertisement is received. In response to the receipt of the selection input, the system facilitates customer engagement with a customer support representative associated with an enterprise related to the advertisement. The customer engagement facilitated through the advertisement is configured to provide the advertisement related assistance to the customer. 

The present invention discloses systems and methods for incorporating intelligent virtual assistants into advertisements on social networking platforms are provided. When a user interacts with a content item, an intelligent virtual assistant is selected and put into contact with the user. The intelligent virtual assistant is provided with a context that includes information about the user in the social networking platform, information about the user in a customer relationship management platform, and information about the product, service, or entity associated with the content item.  The context allows the intelligent virtual assistant to converse with the user in a way that feels natural and relevant to the user and allows the intelligent virtual assistant to answer any questions about the product, service, or entity associated with the content item.





in response to the indication, selecting, by the first computing device, an intelligent virtual assistant of a plurality of virtual assistants to interact with the user based on the content item data;

Independent claims 10 and 19 are allowed based on a similar rationale.  Dependent claims 2, 5-9, 11, 14-18, and 20 are allowable based on the same rationale as the claims from which they depend.

Claims 1-20 rejected under 35 U.S.C. 101 have been withdrawn.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The Examiner notes the applicant’s invention is directed to patent eligible subject matter under 35 U.S.C. 101.  The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea.  The applicant has incorporated the features of a network, first computing device, second computing device, virtual assistant, at least one processor, a memory, and non-transitory computer readable medium shows it is a network centric invention.  Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet.  Additionally, the applicant’s specification discloses, “In marketing, millions of dollars are spent on advertising and promoting on social networking platforms, but there is only a 2-3% average conversion rate. One solution to this problem is the use of chat bots to engage with the users and increase the conversion rate.  However, current chat bots are limited in scale and use rigid decision tree flows. As a result, the chat bots cannot interact with users in a way that appears natural. Furthermore, even though the social networking platform allows the targeting of advertisements to users based on information such as user profiles, little of this information is made available to the chat bots.” (paragraph 0002) and  “As may be appreciated, the intelligent virtual assistant engine 135 provides many advantages over the prior art. Because the intelligent virtual assistant engine 135 uses data about the user 102 from the social networking platform 120 and the content item 115, the user is provided with a personalized intelligent virtual assistant experience. In addition, this data also allows for a faster experience for the user 102 because much of the data that the intelligent virtual assistant would have to collect from the user (e.g., name, address, age, and interests) may already be provided by the social networking platform. Further, the intelligent virtual assistant engine 135 saves money and resources by tying into existing social networking advertising campaigns which have been proven to be successful.” (paragraph 0022).  Please see applicant’s arguments with respect to 35 U.S.C. 101.     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Intelligent Virtual Assistant (IVA) Market is Expect to Reach US $11.3 Billion by 2024, Web Newswire, 20 May 2019
Carnett, Lindsey, Are Chatbots Here to Stay?, Multichannel Direct Advertising, January 2018 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682